COURT OF APPEALS OF VIRGINIA


Present:    Judges Elder, Bray and Senior Judge Overton


CLAIRE L. ROTH
                                             MEMORANDUM OPINION*
v.   Record No. 1422-01-1                         PER CURIAM
                                               OCTOBER 30, 2001
THE LEE GROUP/LEE STAFFING RESOURCES AND
 TWIN CITY FIRE INSURANCE COMPANY


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Claire L. Roth, pro se, on briefs).

             (Allen Lotz; Huff, Poole & Mahoney, P.C., on
             brief), for appellees.


     Claire L. Roth (claimant) contends that the Workers'

Compensation Commission erred in finding that she failed to

prove that she sustained an injury by accident arising out of

and in the course of her employment on September 9, 1999. 1     Upon


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     1
       In her brief, claimant raises twenty-four questions
presented. Our review of the brief and the record indicates
that questions one through twenty-three deal with the issue of
whether claimant proved she sustained an injury by accident.
Accordingly, we will address those questions together. Question
twenty-four pertains to whether claimant's counsel provided
effective representation. This Court is not the proper forum
for consideration of this issue. Therefore, we will not address
it on appeal. We also note that we do not consider any evidence
on appeal that was not before the commission. Moreover, we find
no evidence to support claimant's bare allegation that the
transcript of the hearing is missing substantial amounts of
testimony.
reviewing the record and the briefs of the parties, we conclude

that this appeal is without merit.       Accordingly, we summarily

affirm the commission's decision.    See Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).         "In

order to carry [the] burden of proving an 'injury by accident,'

a claimant must prove that the cause of [the] injury was an

identifiable incident or sudden precipitating event and that it

resulted in an obvious sudden mechanical or structural change in

the body."     Morris v. Morris, 238 Va. 578, 589, 385 S.E.2d 858,

865 (1989).    Unless we can say as a matter of law that claimant's

evidence sustained her burden of proof, the commission's findings

are binding and conclusive upon us.       See Tomko v. Michael's

Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     The commission ruled that claimant did not prove that she

was injured as a result of a specific incident at work on

September 9, 1999.    As the basis for its decision, the

commission made the following findings:

                  Although the claimant testified that a
             specific incident occurred on September 9,
             1999, the preponderance of the evidence does
             not support her testimony. The claimant
             wrote on the "LSR Employee Accident
             Statement" that she hurt her right arm after
             performing various activities such as
             filing, opening mail, using the computer
             mouse, and stapling. The [Employer's First
             Report of Accident] also reflects that the
             claimant used her arm more than usual while

                                 - 2 -
             filing and opening mail. [John C.]
             Donnelly, [Michael J.] Wozniak, and
             [Melissa] Singleton denied that the claimant
             told them about a specific injury by
             accident. However, Donnelly and Wozniak
             recalled that the claimant related her pain
             to repetitive job activities. Hardison
             testified that the claimant told her in
             late-October 1999 about a specific incident
             that caused her pain; however, this
             discussion occurred after the claimant told
             her that she felt right arm pain after
             performing various repetitive activities at
             work.

                  Furthermore, the initial medical
             reports do not support the claimant's
             testimony about a specific incident.
             Several health care providers noted that the
             claimant's pain began after performing
             repetitive work activities such as filing
             and mailing. None of the medical reports
             reflect that the claimant suffered a
             specific event or sudden onset of pain until
             several months after the alleged accident.

     As fact finder, the commission was entitled to accept the

testimony of employer's witnesses and to reject claimant's

testimony that a specific incident occurred.    It is well settled

that credibility determinations are within the fact finder's

exclusive purview.     Goodyear Tire & Rubber Co. v. Pierce, 5 Va.

App. 374, 381, 363 S.E.2d 433, 437 (1987).    In this instance,

the issue of whether claimant sustained an injury due to a

specific identifiable incident occurring at work on September 9,

1999 was entirely dependent upon the credibility of the

witnesses.    The commission, in considering the testimony of the

witnesses, found that claimant's evidence was insufficient to

establish her claim.    In light of the inconsistencies between

                                 - 3 -
her testimony, the written reports of her injury, and the

testimony of employer's witnesses, coupled with the lack of any

history of a specific incident in the medical records until

several months after the alleged accident, we cannot say, as a

matter of law, that claimant's evidence sustained her burden of

proof.

     For these reasons, we affirm the commission's decision.

                                                        Affirmed.




                              - 4 -